Title: Enclosure: Commission to Hold General Court-Martials, 18 July 1757
From: Dinwiddie, Robert
To: 



[Williamsburg, 18 July 1757]

Whereas by an Act of Assembly of this Colony made at a General Assembly held at the Capitol the Fourteenth Day of April in the XXXth Year of his present Majesty’s Reign and in the Year of our Lord 1757 Intituled “An Act for preventing Mutiny and Desertion,[”] it is among other Things enacted That if any Person being mustered or in Pay as an Officer, or who is or shall be inlisted or in Pay as a Soldier by Virtue of any Act of Assembly or shall during the Continuance of this Act voluntarily enter himself into his Majesty’s Service as a Soldier shall at any Time during such Continuance of this Act within this Dominion Begin Excite Cause or Join in any Mutiny or Sedition in the Company or Regiment whereto he doth belong or in any other Company or desert his Majesty’s Service, or being a Soldier actually inlisted in any Company shall inlist himself in any other Company without a Discharge produced in Writing from the Colonel or in his Absence the Chief Officer Commanding the Regiment or Company in which he last served as an inlisted Soldier, or if any Officer or Soldier so inlisted as aforesaid shall hold Correspondence with any of his Majesty’s Enemies or give them Advice or Intelligence either by Letters Messages Signs or Tokens or any Manner or Way whatsoever, or shall

treat with such Enemies or enter into any Condition with them without the Licence of his Majesty’s Lieutenant Governor or Commander in Chief of this Dominion or the Colonel or Chief Officer commanding such Regiment or shall strike or use any Violence against his superior Officer being in the Execution of his Office or shall refuse to obey any lawful Command of his superior Officer all and every such Person and Persons so offending in any of the Matters beforementioned shall suffer Death or such other Punishment as by a Court Martial held according to the Rules & Directions in the said Act mentioned shall be inflicted: And that his Majesty’s Lieutenant Governor or Commander in Chief of this Dominion may from Time to Time grant a Commission under the Seal of this Colony to any Officer of such Regiment not under the Degree of a Field Officer for hold a General Court Martial within this Dominion for the Trial of any Officer or Soldier belonging to the Virginia Regiment, in which Court Martial all the Offences abovementioned and all other Offences herein after specified shall be tried and proceeded against according to the Rules & Directions in the said Act mentioned And that it shall and may be lawful to and for such Court Martial by their Sentence or Judgment to inflict Corporal Punishment not extending to Life or Limb on any Soldier for Immoralities Misbehavour or Neglect of Duty. Know Ye therefore that I the said Robert Dinwiddie by Virtue of the Power & Authority to me granted by the said Act of Assembly as Commander in Chief of this Dominion Do assign and impower you the said George Washington to hold a General Court Martial within this Colony for the Trial of all & every Person & Persons offending in any of the Matters beforementioned according to the Rules and Directions of the said Act of Assembly Provided that such General Court Martial shall not consist of a less Number than Nine whereof none to be under the Degree of a Commission Officer. And you are impowered to administer the Oaths appointed by the said Act to all and every [one of] the Officers present at every such Court Martial you having first taken the said Oaths which shall be administered to you by the said Officers. And that every such Court Martial appoint a Clerk to keep a Register of their Proceedings to whom you shall administer the Oath also appointed by the said Act. And you are required not to pass Setence of

Death on any Offender in any of Matters beforementioned unless Six Officers present shall concur therein & in Case more Officers than Nine be present then Judgment to pass by the Concurrence of two Thirds of the said Officers And that no proceeding or Trial be had upon any Offence but between the Hours of Eight of the Clock in the Morning & Three in the Afternoon (except in Cases which require an immediate Example) And that you and such Officers as shall be present at any such Court Martial do transmitt to me or the Commander in Chief of this Colony for the Time being with as much Expedition as the Opportunity of Time and Distance of Place will admitt, a Transcript of the Proceedings & Sentence of every such Court Martial under your Hands and Seals, suspending the Execution of such Sentence or Judgment untill my Pleasure or the Pleasure of the Commander in Chief of this Colony for the Time being be known. Given at Williamsburg under the Seal of the Colony this Eighteenth Day of July in the Thirty first Year of the Reign of our Sovereign Lord King George the Second. and in the Year of our Lord 1757.

Robt Dinwiddie

